DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-14, as originally filed, are currently pending and have been considered below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the actions related to offering services to users to improve the performance range of their vehicle for a set time period.
Under Step 1, claims 1-9 are directed toward a motor vehicle or apparatus, claims 10-14 are directed toward a system. As such each of the claims falls within one of the statutory categories.
Under Step 2(a) – Certain methods of organizing human activity includes - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
Additionally the Examiner notes MPEP § 2106.04(a) states  “the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.” Which establishes that certain activity between a person and a computer can fall within “certain methods of organizing human activity”.
The claim recite actions directed toward offering to add functionality to the vehicle for a fee and providing the functionality based on the paid fee and deactivating the functions after a period of time. This is typical of a subscription for a particular service or ability. The abstract idea is a method of organizing human activity as it pertains to sales activity and providing service to the customer. The action of paying an additional fee for additional services is merely the sale of goods or services, in this case software to update or upgrade the performance of the vehicle. That is to say the additional payment is merely for software to be transmitted to the vehicle, as shown in the dependent claim 9. That is the claims establish that the payment is for the calibration or reprogramming of software instructions to operate the equipment in a different state. The engine or components of the vehicle itself aren’t modified structurally but rather merely software instructions changing how the previously existing vehicle operates.  
The limitations of operating the engine at the second range of operational capability for a predetermined time period when an additional fee is paid, when the predetermined time period ends, the internal combustion engine returns to the first predetermined range of operational capability,… a base station for communicating with the wireless communication device to reprogram at least a portion of the electronic control unit to allow the engine to operate in the second predetermined range of operational capability, are the limitations directed toward the abstract idea of offering services for reprogramming a vehicle for a fee. 
The structural limitations of “a motor vehicle including a chassis, drive wheels connected to the chassis, the drive wheels propel the vehicle, steered wheels connected to the chassis, the vehicle is steered by the steered wheels; an internal combustion engine, the internal combustion engine connected to the chassis, the internal combustion engine connected to the drive wheels” are elements that are known elements of any internal combustion engine driven vehicle. The Examiner has provided the Norcross article entitled “George Selden granted 1st US patent for an automobile, November 5, 1895” which establishes that a vehicle with an internal combustion engine connected to the chassis and connected to the drive wheels, where the vehicle also includes steered wheels connected to chassis was known and produced as early as 1895. The Examiner has also provided the Tripathi (US 2011/0213541 A1) reference which establishes an internal combustion engine which has a reprogrammable ECU which can be used to adjust the performance of the vehicle in different ranges. Thus the limitations of “the internal combustion engine has a first predetermined range of operational capability, the engine being suitably designed for operating across the first predetermined range of operational capability throughout the life of the engine; the internal combustion engine has a second predetermined range of operational capability, the second range of the operational capability is greater than the first range of operational capability” and “an electronic control unit operatively coupled to the engine for controlling the engine to operate in the first predetermined range of operational capability” are also known conventional practices as establishes by the state of the art.
The limitations of “a wireless communication device connected to the motor vehicle” and “a base station for communicating with the wireless communication device to reprogram at least a portion of the electronic control unit to allow the engine to operate in the second predetermined range of operational capability” are merely generic structural elements for the transmission of data. That is the structure is not specific to the manner of transmission or an improvement to the transmission but rather merely that it can transmit information to the vehicle. The Examiner has provided reference to establish this type of transmission and equipment is known in the art, see rejection below. Further the act of transmitting and receiving information are merely data gathering steps and as such are considered insignificant extra solution activity, as shown in MPEP 2106.05 (g). While the dependent claims outline what the goal of those changes are there are no specific recitations of how these goals are achieved. The Examiner has provided the Posner reference entitled “APR 93 Octane ECU Chip Modification Review” which outlines that the concept of modifying vehicle engines through calibration or software was known in the prior art. These adjustments are calculated to achieve the same goals mentioned specifically emissions, performance in the form of horse power and torque. This establishes that in the state of the art it is known to upgrade the software to change or modify the engine performance. As such lacking any specifics from the applicant these are considered to be generic software updates for pre-configured results, which amounts to merely transmitting data for an intended goal for a period of time.
This analysis is also supported by the applicant’s originally filed specification paragraphs [0007]-[0012] which describes the limitations of the claims as a “marketing feature for commercial vehicle manufacturers, potentially leading to increased market share”. This establishes that the claims are directed toward the marketing feature or sales method rather than an improvement to the vehicle structure or engine control system. That is while claimed as a vehicle or a system the claims are directed toward the business concept of “The ability to rent increased power on a short-term basis” as explicitly stated in paragraph [0012]. As such when considered individually or in combination the claims fail to render the claims into a practical application.
Step 2(a)(II) considers the additional elements of the independent claims with respect to transforming the abstract idea into a practical application. As noted the above the wireless communications and reprogramming are generic and as such cannot be considered to be a practical application. The other limitations of the independent claims amount to known structural elements, as established by the prior art. As such the additional elements fail to render the claims into a practical application.
Step 2(b) considers the additional elements of the independent claims with respect to being significantly more than the identified abstract idea. As noted above there are no additional elements which indicate that the claims amount to significantly more than the abstract idea as these elements are considered to be conventional or generic as discussed above in relation to the prior art.
The dependent claims 2 and 12, outline the goal of what the software modifications are and not how they are achieved, as stated above this is merely a generic recitation. Specifically the limitations state that the “operational capability comprises power of the engine” which as established by the art is a known concept and merely outlines what the reprogramming is directed toward achieving. As such these limitations are not considered to render the claims into a practical application.
The dependent claims 3 and 13, outline the goal of what the software modifications are and not how they are achieved, as stated above this is merely a generic recitation. Specifically the limitations state that the “operational capability comprises maximum torque of the engine” which as established by the art is a known concept and merely outlines what the reprogramming is directed toward achieving. As such these limitations are not considered to render the claims into a practical application.
The dependent claims 4 and 14, outline the goal of what the software modifications are and not how they are achieved, as stated above this is merely a generic recitation. Specifically the limitations state that the “operational capability comprises pollution controls” which as established by the art is a known concept and merely outlines what the reprogramming is directed toward achieving. As such these limitations are not considered to render the claims into a practical application.
The dependent claim 5, recites “including a wireless communication device in communication with the engine”, which as stated above are merely generic structural elements for the transmission of data. That is the structure is not specific to the manner of transmission or an improvement to the transmission but rather merely that it can transmit information to the vehicle. The Examiner has provided reference to establish this type of transmission and equipment is known in the art, see rejection below. Further the act of transmitting and receiving information are merely data gathering steps and as such are considered insignificant extra solution activity, as shown in MPEP 2106.05 (g). Therefore these limitations fail to render the claims into a practical application.
The dependent claim 6, recites “wherein the wireless communication device is a wireless receiver” which as stated above are merely generic structural elements for the transmission of data. That is the structure is not specific to the manner of transmission or an improvement to the transmission but rather merely that it can transmit information to the vehicle. The Examiner has provided reference to establish this type of transmission and equipment is known in the art, see rejection below. Further the act of transmitting and receiving information are merely data gathering steps and as such are considered insignificant extra solution activity, as shown in MPEP 2106.05 (g). Therefore these limitations fail to render the claims into a practical application.
The dependent claim 7, recites “wherein the second range of operational capability is received by the wireless communication device”, which outlines what receives the data, but is still merely data gathering, which is insignificant extra solution activity, see MPEP 2106.05(g). Additionally the structure is not specific to the manner of receiving or an improvement to receiving but rather merely that it can receive information. The Examiner has provided reference to establish that receiving this type of information and equipment is known in the art, see rejection below. Therefore these limitations fail to render the claims into a practical application.
The dependent claim 8, recites “wherein the second range of operational capability is activated by a communication received by the wireless communication device”, which outlines that the activation of the of the operational range which is part of the business method as it is the service which is being rented. As such these limitations fail to render the claims into a practical application.
The dependent claim 9, recites “including an electronic control unit, the electronic control unit is in communication with the engine, the electronic control unit is reprogrammed to allow the engine to operate in the second range of operational capability”, which as discussed above the structure of an electronic control unit, is generic and known structure in a vehicle as established by the provided art. Further the reprogramming of the engine is part of the abstract idea as it is the service being performed. As such these limitations fail to render the claims into a practical application.
As state above the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – an electronic control unit, a wireless communication device, a base station and a vehicle with an internal combustion engine, steered wheels, drive wheels and a chassis. The hardware in claimed limitations is recited at a high-level of generality (i.e., as a generic component performing a generic functions such as transmitting and receiving data) such that it amounts no more than mere instructions to apply the exception using a generic components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a components amount to no more than mere instructions to apply the exception using a generic components. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reeves et al. (US 2007/0088488 A1) hereafter Reeves, in view of Sturman (US 2014/0360473 A1) hereafter Sturman, further in view of Viaud (US 2011/0209631 A1) hereafter Viaud.
As per claim 1, Reeves discloses a motor vehicle (Page 2, paragraphs [0022]-[0023]; discloses that the system includes a vehicle which has a VSS or vehicle safety system installed) comprising:
	the vehicle has a first predetermined range of operational capability, the vehicle being suitably designed for operating across the first predetermined range of operational capability throughout the life of the vehicle (Page 2, paragraphs [0022] and [0023], Page 6, paragraph [0058] and [0060] and Page 8, paragraphs [0075]-[0078]; discloses that it is known for vehicles to have features which are included in the vehicle but disabled. The driver or customer is provided an offer to subscribe or pay for those features to be enabled. Reeves establishes that these can be previously existing features or new features which are downloaded to the vehicle. The vehicle therefore has a first predetermined range of operational capability, but has the ability to change to a second or different range or feature set);
	the vehicle has a second predetermined range of operational capability, the second range of operational capability is greater than the first range of operational capability, the vehicle operates at the second range of operational capability for a predetermined time period when an additional fee is paid (Page 2, paragraphs [0022] and [0023], Page 6, paragraph [0058] and [0060] and Page 8, paragraphs [0075]-[0078]; discloses that it is known for vehicles to have features which are included in the vehicle but disabled. The driver or customer is provided an offer to subscribe or pay for those features to be enabled. Reeves establishes that these can be previously existing features or new features which are downloaded to the vehicle. The vehicle therefore has a first predetermined range of operational capability, but has the ability to change to a second or different range or feature set); and
	when the predetermined time period ends, the internal combustion engine returns to the first predetermined range of operational capability (Page 8, paragraphs [0075]-[0078]; teaches that the functions can be wirelessly be updated. These functions or features are only enabled during the period of the subscription. After which if the subscription lapses the functions are disabled, returning them to their previous state).
While Reeves establishes the business model of remotely changing the operational range of a vehicle based a service fee which is paid, it is not explicit that the vehicle includes a chassis, drive wheels connected to the chassis, the drive wheels propel the vehicle, steered wheels connected to the chassis, the vehicle is steered by the steered wheels; an internal combustion engine, the internal combustion engine connected to the chassis, the internal combustion engine connected to the drive wheels and wherein the internal combustion engine has a first predetermined range of operational capability, the engine being suitably designed for operating across the first predetermined range of operational capability throughout the life of the engine and the internal combustion engine has a second predetermined range of operational capability, the second range of operational capability is greater than the first range of operational capability, the vehicle operates at the second range of operational capability for a time period.
Sturman, which like Reeves talks about using software to upgrade or unlock features in a vehicle, teaches it is known for the vehicle to contain an internal combustion engine, wherein the internal combustion engine has a first predetermined range of operational capability, the engine being suitably designed for operating across the first predetermined range of operational capability throughout the life of the engine and the internal combustion engine has a second predetermined range of operational capability, the second range of operational capability is greater than the first range of operational capability, the vehicle operates at the second range of operational capability for a time period (Page 5, paragraphs [0045] and [0047]; teaches that the vehicle data can be wirelessly updated and intake and exhaust can be adjusted to change or alter the compression ratio, Page 5, paragraphs [0049]-[0052]; teaches that the engine operation can be modified to disable cylinders, open values to change the mixture of air, fuel and exhaust and control the intake timing all of which will alter the performance of the engine. The engine can be controlled by a microprocessor using data from the sensors. Page 7, paragraphs [0069]-[0070], Page 8, paragraph [0076], Page 9, paragraph [0087], Page 11, paragraphs [0095]-[0097]; teaches that it is known to have software elements controlling the functions of a vehicle. In this regard the system can be remotely or locally updated with new instructions to enable functions. The Sturman reference establishes that it is known for those functions to include modifications to the engine performance for a period of time. The engine is an internal combustion engine and the software allows the engine to operate outside its normal range and either reduce pollution or increase power which is an increase in power for a second period of time. Additionally it can also be instructed to use different types of fuel. Since Reeves already establishes it is known to have services after the sale of the vehicle to upgrade the software on the vehicle for different functions, it would have been obvious in view of Sturman that these functions can include changes or modifications to vehicle engine for a period of time).
Reeves teaches a business practice that after the sale of a vehicle the customer or driver can pay to have features of the vehicle unlocked or have the vehicle upgraded to add features. Reeves establishes that this business model allows for the customer to pick and choose what features they want after the sale and based on their needs.
	The sole difference between the Reeves reference and the claimed subject matter is that the combination does not establish that the engine parameters are what is updated or changed by the request. That is it is not specific that the vehicle has an internal combustion engine, wherein the internal combustion engine has a first predetermined range of operational capability, the engine being suitably designed for operating across the first predetermined range of operational capability throughout the life of the engine and the internal combustion engine has a second predetermined range of operational capability, the second range of operational capability is greater than the first range of operational capability, the vehicle operates at the second range of operational capability for a time period.
	The Sturman reference teaches a similar vehicle modification system where the software in the vehicle is updated to unlock or enable features. Sturman further establish that this practice is known to be carried out on the vehicle engine to allow the engine to operate outside of its normal parameters for a period of time. Sturman establishes that this can be done for various reasons including performance and to avoid pollution. The Sturman reference establishes that this type of vehicle modification was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the features being modified in the Reeves reference with the engine being modified as shown in Sturman.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Sturman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the business method of car sales provided by Reeves, with the modification of the vehicle engine for a period of time as taught by Sturman, for the purposes of allowing the customer to modify the vehicles performance. Since Reeves already establishes it is known to have services after the sale of the vehicle to upgrade the software on the vehicle for different functions, it would have been obvious in view of Sturman that these functions can include changes or modifications to vehicle engine for a period of time.
While combination of Reeves and Sturman establishes the business model of remotely changing the operational range of a vehicle based a service fee which is paid and that operation pertains to the vehicle’s internal combustion engine, the combination is not explicit that the vehicle includes a chassis, drive wheels connected to the chassis, the drive wheels propel the vehicle, steered wheels connected to the chassis, the vehicle is steered by the steered wheels; and that the internal combustion engine connected to the chassis, the internal combustion engine connected to the drive wheels.
Viaud, which like Sturman talks about a vehicle with an internal combustion engine controlled by an electronic controller, teaches it is known for the vehicle to include a chassis, drive wheels connected to the chassis, the drive wheels propel the vehicle, steered wheels connected to the chassis, the vehicle is steered by the steered wheels; and that the internal combustion engine connected to the chassis, the internal combustion engine connected to the drive wheels (Page 2, paragraph [0016]; teaches it is known for a vehicle to comprise a chassis, with a frame that is connected to steerable wheels and drivable wheels. The vehicle also contains an internal combustion engine connected to the drive wheels and the chassis. The internal combustion engine is controlled by an electronic control unit which is connected to the motor controller. Like Sturman the controller takes operating parameters to control the engine. Since both Reeves and Sturman already discuss the control and operation of a vehicle, it would have been obvious that the vehicle has the specific structure discussed in Viaud as this is a known vehicle configuration. The same operations discussed in Sturman can be applied to Viaud as both vehicles contain sensors which allow the control of the engine).
Reeves teaches a business practice that after the sale of a vehicle the customer or driver can pay to have features of the vehicle unlocked or have the vehicle upgraded to add features. Reeves establishes that this business model allows for the customer to pick and choose what features they want after the sale and based on their needs. The Sturman reference teaches a similar vehicle modification system where the software in the vehicle is updated to unlock or enable features. Sturman further establish that this practice is known to be carried out on the vehicle engine to allow the engine to operate outside of its normal parameters for a period of time. Sturman establishes that this can be done for various reasons including performance and to avoid pollution.
The sole difference between the combination and the claimed subject matter is that the combination does not disclose the specific structure of the vehicle, that is a chassis, drive wheels connected to the chassis, the drive wheels propel the vehicle, steered wheels connected to the chassis, the vehicle is steered by the steered wheels; and that the internal combustion engine connected to the chassis, the internal combustion engine connected to the drive wheels. The Examiner notes that these are the typical structural elements of internal combustion vehicles.
The Viaud reference teaches a vehicle which contains a chassis, drive wheels connected to the chassis, the drive wheels propel the vehicle, steered wheels connected to the chassis, the vehicle is steered by the steered wheels; and that the internal combustion engine connected to the chassis, the internal combustion engine connected to the drive wheels. Viaud establishes that this type of vehicle was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the internal combustion engine vehicle in the Reeves and Sturman reference with the internal combustion engine vehicle which contains a chassis, drive wheels connected to the chassis, the drive wheels propel the vehicle, steered wheels connected to the chassis, the vehicle is steered by the steered wheels; and that the internal combustion engine connected to the chassis, the internal combustion engine connected to the drive wheels as shown in Viaud.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Viaud, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the business method of car sales provided by Reeves and Sturman, with vehicle containing a chassis, drive wheels connected to the chassis, the drive wheels propel the vehicle, steered wheels connected to the chassis, the vehicle is steered by the steered wheels; and that the internal combustion engine connected to the chassis, the internal combustion engine connected to the drive wheels as taught by Viaud, for the purposes of using known structures on a vehicle. Since both Reeves and Sturman already discuss the control and operation of a vehicle, it would have been obvious that the vehicle has the specific structure discussed in Viaud as this is a known vehicle configuration. The same operations discussed in Sturman can be applied to Viaud as both vehicles contain sensors which allow the control of the engine.
As per claim 2, the combination of Reeves, Sturman and Viaud teaches the above-enclosed invention; Sturman further teaches wherein the operational capability includes the power of the engine (Page 5, paragraph [0045], Page 7, paragraphs [0069]-[0070], Page 8, paragraph [0076], Page 9, paragraph [0087], Page 11, paragraphs [0096]-[0097]; teaches that it is known to have software elements controlling the functions of a vehicle. In this regard the system can be remotely or locally updated with new instructions to enable functions. The Sturman reference establishes that it is known for those functions to include modifications to the engine performance for a period of time. This performance can be for additional power, torque or climbing ability or even to reduce pollution).
As per claim 3, the combination of Reeves, Sturman and Viaud teaches the above-enclosed invention; Sturman further teaches wherein the operational capability includes the maximum torque of the engine (Page 5, paragraph [0045], Page 7, paragraphs [0069]-[0070], Page 8, paragraph [0076], Page 9, paragraph [0087], Page 11, paragraphs [0096]-[0097]; teaches that it is known to have software elements controlling the functions of a vehicle. In this regard the system can be remotely or locally updated with new instructions to enable functions. The Sturman reference establishes that it is known for those functions to include modifications to the engine performance for a period of time. This performance can be for additional power, torque or climbing ability or even to reduce pollution).
As per claim 4, the combination of Reeves, Sturman and Viaud teaches the above-enclosed invention; Sturman further teaches wherein the operational capability includes the pollution controls (Page 5, paragraph [0045], Page 7, paragraphs [0069]-[0070], Page 8, paragraph [0076], Page 9, paragraph [0087], Page 11, paragraphs [0096]-[0097]; teaches that it is known to have software elements controlling the functions of a vehicle. In this regard the system can be remotely or locally updated with new instructions to enable functions. The Sturman reference establishes that it is known for those functions to include modifications to the engine performance for a period of time. This performance can be for additional power, torque or climbing ability or even to reduce pollution).
As per claim 5, the combination of Reeves, Sturman and Viaud teaches the above-enclosed invention; Reeves further discloses including a wireless communications device in communication with the vehicle (Page 8, paragraphs [0075]-[0078]; teaches that the functions can be wirelessly be updated).
Sturman that functions of the vehicle which are controlled and updated include the operation of the engine (Page 5, paragraph [0045], Page 7, paragraphs [0069]-[0070], Page 8, paragraph [0076], Page 9, paragraph [0087], Page 11, paragraphs [0096]-[0097]; teaches that it is known to have software elements controlling the functions of a vehicle. In this regard the system can be remotely or locally updated with new instructions to enable functions. The Sturman reference establishes that it is known for those functions to include modifications to the engine performance for a period of time. This can allow the engine to operate outside its normal range and either reduce pollution or increase power. Additionally it can also be instructed to use different types of fuel. Since Reeves already establishes it is known to have services after the sale of the vehicle to upgrade the software on the vehicle for different functions, it would have been obvious in view of Sturman that these functions can include changes or modifications to vehicle engine for a period of time).
As per claim 6, the combination of Reeves, Sturman and Viaud teaches the above-enclosed invention; Reeves further discloses wherein the wireless communication device is a wireless receiver (Page 8, paragraphs [0075]-[0078]; teaches that the functions can be wirelessly be updated thus it includes a receiver to download the new features or programming).
As per claim 7, the combination of Reeves, Sturman and Viaud teaches the above-enclosed invention; Reeves further discloses wherein the second range of operational capability is received by the wireless communication device (Page 8, paragraphs [0075]-[0078]; teaches that the functions can be wirelessly be updated thus it includes a receiver to download the new features or programming. As such the second or modified capability is received wirelessly through the communication device).
As per claim 8, the combination of Reeves, Sturman and Viaud teaches the above-enclosed invention; Reeves further discloses wherein the second range of operational capability is activated by a communication received by the wireless communication device (Page 8, paragraphs [0075]-[0078]; teaches that the functions can be wirelessly be updated thus it includes a receiver to download the new features or programming. As such the second or modified capability is received wirelessly through the communication device. This includes enabling or disabling features thus the capability is activated by the communication).

Claim(s) 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reeves et al. (US 2007/0088488 A1) hereafter Reeves, in view of Sturman (US 2014/0360473 A1) hereafter Sturman, further in view of Viaud (US 2011/0209631 A1) hereafter Viaud, further in view of York et al. (US 6,571,191 B1) hereafter York.
As per claim 9, the combination of Reeves, Sturman and Viaud teaches the above-enclosed invention; Viaud further teaches including an electronic control unit, the electronic control unit is in communication with the engine (Page 2, paragraph [0016]; teaches it is known for a vehicle to comprise a chassis, with a frame that is connected to steerable wheels and drivable wheels. The vehicle also contains an internal combustion engine connected to the drive wheels and the chassis. The internal combustion engine is controlled by an electronic control unit which is connected to the motor controller. Like Sturman the controller takes operating parameters to control the engine).
The combination however fails to explicitly state the electronic control unit is reprogrammed to allow the engine to operate in the second range of operational capability.
York, which like the combination talks about controlling the performance of vehicles, teaches it is known to reprogram or recalibrate the electronic control unit, the electronic control unit is in communication with the engine (Col. 2, lines 13-34; teaches uploading software from a fleet computer to the vehicle, which is similar to what is shown in Reeves. The system then recalibrates or reprograms the ECM which is the electronic control unit for controlling the operation of the engine. Col. 4, lines 26-65; teaches that it is known for the same engine to be put into different vehicles and to recalibrate those engines for different purposes. Col. 5, lines 5-7, and lines 20-51; teach that the system can communicate with the vehicle wirelessly to recalibrate the engine, this is similar to how Reeves will add new functionality to the vehicle remotely. Col. 7, lines 16-26; teaches that the calibration information involves modifying existing software modules or adding additional new software modules to perform monitoring or controlling functions. Col. 11, lines 30-47; teaches that the updates can change or limit the operations of the vehicle, including the range of operation. Since Reeves already updates or changes the functionality of the vehicle remotely based on a subscription or fee, and Sturman establishes it is known to change the engine operation of the vehicle to improve power or reduce pollution, it would have been obvious as shown in York that the manner of performing this is reprogramming the electronic control unit which is in communication with the engine. As shown in York this allows for the vehicle to be monitored and the calibration or programming to be updated to make better use of the vehicle as shown in York).
Reeves teaches a business practice that after the sale of a vehicle the customer or driver can pay to have features of the vehicle unlocked or have the vehicle upgraded to add features. Reeves establishes that this business model allows for the customer to pick and choose what features they want after the sale and based on their needs. The Sturman reference teaches a similar vehicle modification system where the software in the vehicle is updated to unlock or enable features. Sturman further establish that this practice is known to be carried out on the vehicle engine to allow the engine to operate outside of its normal parameters for a period of time. Sturman establishes that this can be done for various reasons including performance and to avoid pollution. The Viaud reference teaches a vehicle which contains a chassis, drive wheels connected to the chassis, the drive wheels propel the vehicle, steered wheels connected to the chassis, the vehicle is steered by the steered wheels; and that the internal combustion engine connected to the chassis, the internal combustion engine connected to the drive wheels.
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly state reprograming or recalibrating the electronic control unit, the electronic control unit is in communication with the engine.
The York reference teaches when modifying engine performance it is known to reprogram or recalibrate the electronic control unit, and the electronic control unit is in communication with the engine. York establishes that this type of programming was known in the prior art at the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the remote vehicle upgrading system/method of Reeves, Sturman and Viaud the ability to reprogram or recalibrate the electronic control unit, and the electronic control unit is in communication with the engine as taught by York since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Viaud, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the business method of car sales provided by Reeves, Sturman and Viaud, with the ability to reprogram or recalibrate the electronic control unit, and the electronic control unit is in communication with the engine as taught by York, for the purposes of using known techniques to update the electronic controller operating the engine. Since Reeves already updates or changes the functionality of the vehicle remotely based on a subscription or fee, and Sturman establishes it is known to change the engine operation of the vehicle to improve power or reduce pollution, it would have been obvious as shown in York that the manner of performing this is reprogramming the electronic control unit which is in communication with the engine. As shown in York this allows for the vehicle to be monitored and the calibration or programming to be updated to make better use of the vehicle as shown in York.
As per claim 10, Reeves discloses a system for operation of a motor vehicle (Page 2, paragraphs [0022]-[0023]; discloses that the system includes a vehicle which has a VSS or vehicle safety system installed), the system comprising:
a motor vehicle (Page 2, paragraphs [0022]-[0023]; discloses that the system includes a vehicle which has a VSS or vehicle safety system installed);
the vehicle has a first predetermined range of operational capability, the vehicle being suitably designed for operating across the first predetermined range of operational capability throughout the life of the vehicle (Page 2, paragraphs [0022] and [0023], Page 6, paragraph [0058] and [0060] and Page 8, paragraphs [0075]-[0078]; discloses that it is known for vehicles to have features which are included in the vehicle but disabled. The driver or customer is provided an offer to subscribe or pay for those features to be enabled. Reeves establishes that these can be previously existing features or new features which are downloaded to the vehicle. The vehicle therefore has a first predetermined range of operational capability, but has the ability to change to a second or different range or feature set);
the vehicle has a second predetermined range of operational capability, the second range of operational capability is greater than the first range of operational capability, the vehicle operates at the second range of operational capability for a predetermined time period when an additional fee is paid (Page 2, paragraphs [0022] and [0023], Page 6, paragraph [0058] and [0060] and Page 8, paragraphs [0075]-[0078]; discloses that it is known for vehicles to have features which are included in the vehicle but disabled. The driver or customer is provided an offer to subscribe or pay for those features to be enabled. Reeves establishes that these can be previously existing features or new features which are downloaded to the vehicle. The vehicle therefore has a first predetermined range of operational capability, but has the ability to change to a second or different range or feature set);
when the predetermined time period ends, the vehicle returns to the first predetermined range of operational capability (Page 8, paragraphs [0075]-[0078]; teaches that the functions can be wirelessly be updated. These functions or features are only enabled during the period of the subscription. After which if the subscription lapses the functions are disabled, returning them to their previous state),
a wireless communication device connected to the motor vehicle (Page 8, paragraphs [0075]-[0078]; teaches that the functions can be wirelessly be updated);
a base station for communicating with the wireless communication (Page 8, paragraphs [0075]-[0078]; teaches that the functions can be wirelessly be updated and that the information can be wirelessly communicated to a monitoring station).
While Reeves establishes the business model of remotely changing the operational range of a vehicle based a service fee which is paid, it is not explicit that the vehicle includes a chassis, drive wheels connected to the chassis, the drive wheels propel the vehicle, steered wheels connected to the chassis, the vehicle is steered by the steered wheels; an internal combustion engine, the internal combustion engine connected to the chassis, the internal combustion engine connected to the drive wheels and wherein the internal combustion engine has a first predetermined range of operational capability, the engine being suitably designed for operating across the first predetermined range of operational capability throughout the life of the engine and the internal combustion engine has a second predetermined range of operational capability, the second range of operational capability is greater than the first range of operational capability, the vehicle operates at the second range of operational capability for a time period. Additionally Reeves fails to disclose an electronic control unit which is operatively coupled to the engine for controlling the engine to operate in the first predetermined range of operational capability and where the base station communicating with the wireless communication device to reprogram at least a portion of the electronic control unit to allow the engine to operate in the second predetermined range of operational capability.
Sturman, which like Reeves talks about using software to upgrade or unlock features in a vehicle, teaches it is known for the vehicle to contain an internal combustion engine, wherein the internal combustion engine has a first predetermined range of operational capability, the engine being suitably designed for operating across the first predetermined range of operational capability throughout the life of the engine and the internal combustion engine has a second predetermined range of operational capability, the second range of operational capability is greater than the first range of operational capability, the vehicle operates at the second range of operational capability for a time period (Page 5, paragraphs [0045] and [0047]; teaches that the vehicle data can be wirelessly updated and intake and exhaust can be adjusted to change or alter the compression ratio, Page 5, paragraphs [0049]-[0052]; teaches that the engine operation can be modified to disable cylinders, open values to change the mixture of air, fuel and exhaust and control the intake timing all of which will alter the performance of the engine. The engine can be controlled by a microprocessor using data from the sensors. Page 7, paragraphs [0069]-[0070], Page 8, paragraph [0076], Page 9, paragraph [0087], Page 11, paragraphs [0095]-[0097]; teaches that it is known to have software elements controlling the functions of a vehicle. In this regard the system can be remotely or locally updated with new instructions to enable functions. The Sturman reference establishes that it is known for those functions to include modifications to the engine performance for a period of time. The engine is an internal combustion engine and the software allows the engine to operate outside its normal range and either reduce pollution or increase power which is an increase in power for a second period of time. Additionally it can also be instructed to use different types of fuel. Since Reeves already establishes it is known to have services after the sale of the vehicle to upgrade the software on the vehicle for different functions, it would have been obvious in view of Sturman that these functions can include changes or modifications to vehicle engine for a period of time).
Reeves teaches a business practice that after the sale of a vehicle the customer or driver can pay to have features of the vehicle unlocked or have the vehicle upgraded to add features. Reeves establishes that this business model allows for the customer to pick and choose what features they want after the sale and based on their needs.
	The sole difference between the Reeves reference and the claimed subject matter is that the combination does not establish that the engine parameters are what is updated or changed by the request. That is it is not specific that the vehicle has an internal combustion engine, wherein the internal combustion engine has a first predetermined range of operational capability, the engine being suitably designed for operating across the first predetermined range of operational capability throughout the life of the engine and the internal combustion engine has a second predetermined range of operational capability, the second range of operational capability is greater than the first range of operational capability, the vehicle operates at the second range of operational capability for a time period.
	The Sturman reference teaches a similar vehicle modification system where the software in the vehicle is updated to unlock or enable features. Sturman further establish that this practice is known to be carried out on the vehicle engine to allow the engine to operate outside of its normal parameters for a period of time. Sturman establishes that this can be done for various reasons including performance and to avoid pollution. The Sturman reference establishes that this type of vehicle modification was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the features being modified in the Reeves reference with the engine being modified as shown in Sturman.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Sturman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the business method of car sales provided by Reeves, with the modification of the vehicle engine for a period of time as taught by Sturman, for the purposes of allowing the customer to modify the vehicles performance. Since Reeves already establishes it is known to have services after the sale of the vehicle to upgrade the software on the vehicle for different functions, it would have been obvious in view of Sturman that these functions can include changes or modifications to vehicle engine for a period of time.
While combination of Reeves and Sturman establishes the business model of remotely changing the operational range of a vehicle based a service fee which is paid and that operation pertains to the vehicle’s internal combustion engine, the combination is not explicit that the vehicle includes a chassis, drive wheels connected to the chassis, the drive wheels propel the vehicle, steered wheels connected to the chassis, the vehicle is steered by the steered wheels; and that the internal combustion engine connected to the chassis, the internal combustion engine connected to the drive wheels. Additionally the combination fails to disclose an electronic control unit which is operatively coupled to the engine for controlling the engine to operate in the first predetermined range of operational capability and where the base station communicating with the wireless communication device to reprogram at least a portion of the electronic control unit to allow the engine to operate in the second predetermined range of operational capability.
Viaud, which like Sturman talks about a vehicle with an internal combustion engine controlled by an electronic controller, teaches it is known for the vehicle to include a chassis, drive wheels connected to the chassis, the drive wheels propel the vehicle, steered wheels connected to the chassis, the vehicle is steered by the steered wheels; and that the internal combustion engine connected to the chassis, the internal combustion engine connected to the drive wheels and an electronic control unit which is operatively coupled to the engine for controlling the engine to operate in the first predetermined range of operational capability (Page 2, paragraph [0016]; teaches it is known for a vehicle to comprise a chassis, with a frame that is connected to steerable wheels and drivable wheels. The vehicle also contains an internal combustion engine connected to the drive wheels and the chassis. The internal combustion engine is controlled by an electronic control unit which is connected to the motor controller. Like Sturman the controller takes operating parameters to control the engine. Since both Reeves and Sturman already discuss the control and operation of a vehicle, it would have been obvious that the vehicle has the specific structure discussed in Viaud as this is a known vehicle configuration. The same operations discussed in Sturman can be applied to Viaud as both vehicles contain sensors which allow the control of the engine).
Reeves teaches a business practice that after the sale of a vehicle the customer or driver can pay to have features of the vehicle unlocked or have the vehicle upgraded to add features. Reeves establishes that this business model allows for the customer to pick and choose what features they want after the sale and based on their needs. The Sturman reference teaches a similar vehicle modification system where the software in the vehicle is updated to unlock or enable features. Sturman further establish that this practice is known to be carried out on the vehicle engine to allow the engine to operate outside of its normal parameters for a period of time. Sturman establishes that this can be done for various reasons including performance and to avoid pollution.
The sole difference between the combination and the claimed subject matter is that the combination does not disclose the specific structure of the vehicle, that is a chassis, drive wheels connected to the chassis, the drive wheels propel the vehicle, steered wheels connected to the chassis, the vehicle is steered by the steered wheels; and that the internal combustion engine connected to the chassis, the internal combustion engine connected to the drive wheels. The Examiner notes that these are the typical structural elements of internal combustion vehicles.
The Viaud reference teaches a vehicle which contains a chassis, drive wheels connected to the chassis, the drive wheels propel the vehicle, steered wheels connected to the chassis, the vehicle is steered by the steered wheels; and that the internal combustion engine connected to the chassis, the internal combustion engine connected to the drive wheels. Viaud establishes that this type of vehicle was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the internal combustion engine vehicle in the Reeves and Sturman reference with the internal combustion engine vehicle which contains a chassis, drive wheels connected to the chassis, the drive wheels propel the vehicle, steered wheels connected to the chassis, the vehicle is steered by the steered wheels; and that the internal combustion engine connected to the chassis, the internal combustion engine connected to the drive wheels as shown in Viaud.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Viaud, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the business method of car sales provided by Reeves and Sturman, with vehicle containing a chassis, drive wheels connected to the chassis, the drive wheels propel the vehicle, steered wheels connected to the chassis, the vehicle is steered by the steered wheels; and that the internal combustion engine connected to the chassis, the internal combustion engine connected to the drive wheels as taught by Viaud, for the purposes of using known structures on a vehicle. Since both Reeves and Sturman already discuss the control and operation of a vehicle, it would have been obvious that the vehicle has the specific structure discussed in Viaud as this is a known vehicle configuration. The same operations discussed in Sturman can be applied to Viaud as both vehicles contain sensors which allow the control of the engine.
The combination fails to explicitly state where the base station communicating with the wireless communication device to reprogram at least a portion of the electronic control unit to allow the engine to operate in the second predetermined range of operational capability.
York, which like the combination talks about controlling the performance of vehicles, teaches it is known where the base station communicating with the wireless communication device to reprogram at least a portion of the electronic control unit to allow the engine to operate in the second predetermined range of operational capability (Col. 2, lines 13-34; teaches uploading software from a fleet computer to the vehicle, which is similar to what is shown in Reeves. The system then recalibrates or reprograms the ECM which is the electronic control unit for controlling the operation of the engine. Col. 4, lines 26-65; teaches that it is known for the same engine to be put into different vehicles and to recalibrate those engines for different purposes. Col. 5, lines 5-7, and lines 20-51; teach that the system can communicate with the vehicle wirelessly to recalibrate the engine, this is similar to how Reeves will add new functionality to the vehicle remotely. Col. 7, lines 16-26; teaches that the calibration information involves modifying existing software modules or adding additional new software modules to perform monitoring or controlling functions. Col. 11, lines 30-47; teaches that the updates can change or limit the operations of the vehicle, including the range of operation. Since Reeves already updates or changes the functionality of the vehicle remotely based on a subscription or fee, and Sturman establishes it is known to change the engine operation of the vehicle to improve power or reduce pollution, it would have been obvious as shown in York that the manner of performing this is reprogramming the electronic control unit which is in communication with the engine. As shown in York this allows for the vehicle to be monitored and the calibration or programming to be updated to make better use of the vehicle as shown in York).
Reeves teaches a business practice that after the sale of a vehicle the customer or driver can pay to have features of the vehicle unlocked or have the vehicle upgraded to add features. Reeves establishes that this business model allows for the customer to pick and choose what features they want after the sale and based on their needs. The Sturman reference teaches a similar vehicle modification system where the software in the vehicle is updated to unlock or enable features. Sturman further establish that this practice is known to be carried out on the vehicle engine to allow the engine to operate outside of its normal parameters for a period of time. Sturman establishes that this can be done for various reasons including performance and to avoid pollution. The Viaud reference teaches a vehicle which contains a chassis, drive wheels connected to the chassis, the drive wheels propel the vehicle, steered wheels connected to the chassis, the vehicle is steered by the steered wheels; and that the internal combustion engine connected to the chassis, the internal combustion engine connected to the drive wheels.
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly state where the base station communicating with the wireless communication device to reprogram at least a portion of the electronic control unit to allow the engine to operate in the second predetermined range of operational capability.
The York reference teaches when modifying engine performance it is known to reprogram or recalibrate the electronic control unit, and the electronic control unit is in communication with the engine where the base station communicating with the wireless communication device to reprogram at least a portion of the electronic control unit to allow the engine to operate in the second predetermined range of operational capability. York establishes that this type of programming was known in the prior art at the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the remote vehicle upgrading system/method of Reeves, Sturman and Viaud the ability to reprogram or recalibrate the electronic control unit, where the base station communicating with the wireless communication device to reprogram at least a portion of the electronic control unit to allow the engine to operate in the second predetermined range of operational capability as taught by York since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Viaud, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the business method of car sales provided by Reeves, Sturman and Viaud, with the ability to reprogram or recalibrate the electronic control unit, where the base station communicating with the wireless communication device to reprogram at least a portion of the electronic control unit to allow the engine to operate in the second predetermined range of operational capability as taught by York, for the purposes of using known techniques to update the electronic controller operating the engine. Since Reeves already updates or changes the functionality of the vehicle remotely based on a subscription or fee, and Sturman establishes it is known to change the engine operation of the vehicle to improve power or reduce pollution, it would have been obvious as shown in York that the manner of performing this is reprogramming the electronic control unit which is in communication with the engine. As shown in York this allows for the vehicle to be monitored and the calibration or programming to be updated to make better use of the vehicle as shown in York.
As per claim 11, the combination of Reeves, Sturman, Viaud and York teaches the above-enclosed invention; Reeves further discloses in which the engine is automatically no longer operable in at least a portion of the second predetermined range of operational capability after expiration of the predetermined period (Page 8, paragraphs [0075]-[0078]; teaches that the functions can be wirelessly be updated. These functions or features are only enabled during the period of the subscription. After which if the subscription lapses the functions are disabled, returning them to their previous state).
Sturman further teaches wherein the operational capability includes the power of the engine (Page 5, paragraph [0045], Page 7, paragraphs [0069]-[0070], Page 8, paragraph [0076], Page 9, paragraph [0087], Page 11, paragraphs [0096]-[0097]; teaches that it is known to have software elements controlling the functions of a vehicle. In this regard the system can be remotely or locally updated with new instructions to enable functions. The Sturman reference establishes that it is known for those functions to include modifications to the engine performance for a period of time. This performance can be for additional power, torque or climbing ability or even to reduce pollution).
As per claim 12, the combination of Reeves, Sturman, Viaud and York teaches the above-enclosed invention; Sturman further teaches in which the operational capability comprises power of the engine (Page 5, paragraph [0045], Page 7, paragraphs [0069]-[0070], Page 8, paragraph [0076], Page 9, paragraph [0087], Page 11, paragraphs [0096]-[0097]; teaches that it is known to have software elements controlling the functions of a vehicle. In this regard the system can be remotely or locally updated with new instructions to enable functions. The Sturman reference establishes that it is known for those functions to include modifications to the engine performance for a period of time. This performance can be for additional power, torque or climbing ability or even to reduce pollution).
As per claim 13, the combination of Reeves, Sturman, Viaud and York teaches the above-enclosed invention; Sturman further teaches in which the operational capability comprises maximum torque of the engine (Page 5, paragraph [0045], Page 7, paragraphs [0069]-[0070], Page 8, paragraph [0076], Page 9, paragraph [0087], Page 11, paragraphs [0096]-[0097]; teaches that it is known to have software elements controlling the functions of a vehicle. In this regard the system can be remotely or locally updated with new instructions to enable functions. The Sturman reference establishes that it is known for those functions to include modifications to the engine performance for a period of time. This performance can be for additional power, torque or climbing ability or even to reduce pollution).
As per claim 14, the combination of Reeves, Sturman, Viaud and York teaches the above-enclosed invention; Sturman further teaches in which the operational capability comprises pollution controls (Page 5, paragraph [0045], Page 7, paragraphs [0069]-[0070], Page 8, paragraph [0076], Page 9, paragraph [0087], Page 11, paragraphs [0096]-[0097]; teaches that it is known to have software elements controlling the functions of a vehicle. In this regard the system can be remotely or locally updated with new instructions to enable functions. The Sturman reference establishes that it is known for those functions to include modifications to the engine performance for a period of time. This performance can be for additional power, torque or climbing ability or even to reduce pollution).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tripathi et al. (US 2011/0213541 A1) discusses the use of a reprogrammable ECU in an internal combustion engine.
	Hoefler (WO 2004/007234 A1) discusses a signal that triggers the engine control unit to reduce the power output of the engine.
	Supporting document for PCT/US2013/028088, filed on Feb. 27, 2013 to establish the priority of the Sturman (US 2014/0360473 A1) reference.
	Amy Norcross, “George Selden granted 1st US patent for an automobile, November 5, 1895”, edn.com/george-selden-granted-1st-us-patent-for-an-automobile-november-5-1895/ , November 5, 2019.
Edelbrock.com, “E-Force Superchargers – Fuel Injected – Kits”, https://web.archive.org/web/20110805125728/http://www.edelbrock.com/automotive_new/mc/superchargers/fuel_injected.shtml , (August 5, 2011).
Inga Harris, “Chapter 22 - Embedded Software for Automotive Applications, Editor(s): Robert Oshana, Mark Kraeling, Software Engineering for Embedded Systems, Newnes, 2013, Pages 767-816, ISBN 9780124159174, https://doi.org/10.1016/B978-0-12-415917-4.00022-0.” Discusses the history of automobiles and improvements over time.
R. Miucic and S. M. Mahmud, "Wireless Reprogramming of Vehicle Electronic Control Units," 2008 5th IEEE Consumer Communications and Networking Conference, 2008, pp. 754-755, doi: 10.1109/ccnc08.2007.173.
Michael Posner, “APR 93 Octane ECU Chip Modification Review”, https://www.thetruthaboutcars.com/2007/11/apr-93-octane-ecu-chip-modification-review/ , The Truth About Cars 2007.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/           Primary Examiner, Art Unit 3689                                                                                                                                                                                             	8/26/2022